

Exhibit 10.1




FHLBank San Francisco


Executive Performance Unit Plan
2015 Plan
(For Performance Period Beginning January 1, 2015
and Ending December 31, 2017)


Plan Document




 
 
 




--------------------------------------------------------------------------------


FHLBSF 2015 EPUP – Plan Document


Section 1:    Purpose of the Plan
The purpose of the Federal Home Loan Bank of San Francisco Executive Performance
Unit Plan (“EPUP” or “Plan”) is to motivate key executives to exceed specified
long-term Bank goals that directly support the business plan and long-term
strategic plan. The attainment of targeted goals established for executives and
the Bank can result in significant rewards to the executives who are eligible to
participate in the Plan. The Plan is also designed to assist the Bank in
attracting and retaining outstanding executives by providing long-term incentive
reward opportunities tied to the performance of the Bank against specified
performance measures.
Section 2:    Definitions – The following terms used in this Plan have these
meanings:
2.1
Bank – Federal Home Loan Bank of San Francisco.

2.2
Board – the Board of Directors of the Bank.

2.3
Disability – the Participant: (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months; or (ii) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under the Bank’s long-term disability plan.
Medical determination of Disability under 2.3(i) shall be made by the Social
Security Administration. The Participant may be required to submit proof of the
determination by the Social Security Administration or the Bank’s insurer, as
applicable, upon the request of the Bank.

2.4
Adjusted Return on Capital Spread – one of the performance factors, as defined
by the Plan, which constitutes a Performance Metric.

2.5
Extraordinary Occurrences – those events that, in the opinion and discretion of
the Board, are outside the significant influence of the Participants or the Bank
and are likely to have a significant unanticipated effect, whether positive or
negative, on the Bank’s operating and/or financial results, including, without
limit, movement in interest rates, changes in financial strategies or policies
or significant change in Bank membership.

2.6
Final Award – the amount ultimately paid to an eligible executive under the
Plan, as determined in the sole discretion of the Board.

2.7
Meets Award – the award that may be earned for achieving target performance
levels under each Performance Metric.





 
 
Page 2
 
January 2015
 




--------------------------------------------------------------------------------

FHLBSF 2015 EPUP – Plan Document


2.8
Member – a member of the Bank.

2.9
Participant – the President, an Executive Vice President or a Senior Vice
President of the Bank.

2.10
Performance Metric – each performance factor that is taken into consideration
under the Plan in determining the value of the Plan Award.

2.11
Performance Period – the three-year period beginning January 1, 2015 and ending
on December 31, 2017.

2.12
Plan – the Federal Home Loan Bank of San Francisco Executive Performance Unit
Plan (“EPUP”).

2.13
Plan Award – an amount that is provisionally determined at the end of the
Performance Period subject to the discretion of the Board as provided in Section
4.3.

2.14
Plan Year – a calendar year (January 1 through December 31) within a performance
period.

2.15
Risk Management – one of the performance factors, as defined by the Plan, which
constitutes a Performance Metric.

2.16
Termination of Employment or Terminates Employment – a Participant’s separation
from service within the meaning of Treasury Regulation Section 1.409A-1(h).
Whether a Termination of Employment has occurred is based on whether the facts
and circumstances indicate that the Participant and the Bank reasonably
anticipated that no further services would be performed after a certain date. A
Termination of Employment will not be deemed to have occurred if a Participant
continues to provide services to the Bank as an employee, independent contractor
or otherwise, and if the Participant is providing such services at an annual
rate that is fifty percent (50%) or more of the services rendered, on average,
during the immediate preceding 36 months with the Bank (or if less, such lesser
period); provided, however, that a Termination of Employment will be deemed to
have occurred if a Participant’s service with the Bank is reduced to an annual
rate that is equal to or less than twenty percent (20%) of the services
rendered, on average, during the immediately preceding 36 months with the Bank
(or if less, such lesser period). In addition to the foregoing, the employment
of a Participant shall not be deemed to be terminated while the Participant is
on military leave, sick leave or other bona fide leave of absence if the period
of such leave does not exceed six (6) months, or if longer, so long as the
Participant’s right to reemployment with the Bank is provided by either statute
or contract. If the period of leave exceeds six (6) months and the Participant’s
right to reemployment is not provided by either statute or contract, then the
Participant is deemed to have a Termination of Employment on the first day
immediately following such six-month period.





 
 
Page 3
 
January 2015
 




--------------------------------------------------------------------------------

FHLBSF 2015 EPUP – Plan Document


Section 3:    General Description of the Plan
3.1
The Plan is a cash-based long-term incentive plan that establishes individual
three-year Meets Awards expressed as a percentage of a Participant’s base salary
on February 1, 2015. The Plan establishes incentive awards related to
achievement of Bank performance over a three-year Performance Period. The 2015
Plan is effective January 1, 2015 and is based on performance from January 1,
2015 through December 31, 2017.

3.2
Performance Metrics for the Plan are Adjusted Return on Capital Spread (weighted
30%) and Risk Management (weighted 70%). Target Performance Metric levels
reflect the Bank's long-term performance expectations.

3.3
Adjusted Return on Capital Spread will be calculated using a three-year average.
It is the measure the Bank uses to determine total rate of return, and is
expressed as the spread over the Bank's benchmark yield on invested capital
before any provisions for retained earnings or accounting impacts of FAS 133.
The target Adjusted Return on Capital Spread is consistent with the Bank’s
strategic plan forecast, and reflects the Bank’s mission-consistent focus on
Member’s mortgage finance business. The Meets, threshold and Far Exceeds
Adjusted Return on Capital Spread for the Performance Period are set forth in
the table in Section 4.2.

3.4
Risk Management will be calculated using a three-year average of objective
evaluations conducted at year-end over each Performance Period. The Meets Risk
Management goal for the Performance Period is the average of the Risk Management
goals set under the Bank's Executive Incentive Plan for each of the three years
in the Performance Period. The Threshold and Far Exceeds Risk Management goals
are 75% and 150% of the Meets Risk Management goal, respectively.

Section 4:    Plan Awards
4.1
The Meets Award is a percentage of the Participant's February 1, 2015 base
salary and is established at the beginning of the Performance Period. The Plan
Award range percentages of base salary are as follows:

Percentage of Goal Achievement Scale
0-150%
Aggregate Goal Achievement
Award Range (Percentage of 2015 Base Salary)
150% = Far Exceeds
50%
125% = Exceeds
48%
100% = Meets
40%
75% = Threshold
20%







 
 
Page 4
 
January 2015
 




--------------------------------------------------------------------------------


FHLBSF 2015 EPUP – Plan Document


4.2
Subject to Section 4.3, Plan Awards are based on the level at which the
three-year Performance Metrics have been achieved; provided, however, if the
Bank fails to achieve performance at or above the threshold level for either of
the Performance Metrics, normally no awards will be payable under the 2015 Plan.
Initially, the Plan Awards will be determined pursuant to the following table,
subject to modification by the Board, pursuant to Section 4.3:



 
 
 
 
 
 
 
 
 
 
Adjusted Return on Capital Spread Goal (3-Yr. Avg. Spread Over Benchmark
(bps)) 1
 
Risk Management Goal  
(3-Yr. Avg.)2
 
 
 
 
% of Award Opportunity
 




+
 
 
% of Award Opportunity
 
 
Threshold
2.59%
22.5%
Threshold
Avg. of 3-yr. Ach.
52.5%
 
 
Meets
2.84%
30%
Meets
70%
 
 
Exceeds
3.09%
37.5%
Exceeds
87.5%
 
 
Far Exceeds
3.34%
45%
Far Exceeds
105%
 
 
 
 
 
 
 
 
 
 



X Target Award % = Plan Award



Notes:
1 “ Meets” excludes OTTI impact, while measured performance includes OTTI
impact. Impacts of dividend benchmark variances to plan are excluded from
measured performance of the Adjusted Return on Capital Spread.
2 Measured by three-year achievement levels of the Risk Management goal under
the respective STIPs.


If actual performance under the Plan falls between performance levels
specifically designated in the table, then the amount of the Plan Award will be
calculated by linear interpolation.
4.3
Final Awards, if any, are determined by the Board in its sole discretion in the
year after the Performance Period. The Board in its sole discretion may consider
Extraordinary Occurrences when assessing performance results and determining
Final Awards and may adjust the Performance Metrics to ensure that the purpose
of the Plan is served because the Board has full discretion to modify any and
all incentive payments. Incentive compensation reductions may be made, but are
not limited to, the following circumstances: (i) if errors or omissions result
in material revisions to the Bank’s financial results, information submitted to
a regulatory or a reporting agency, or information used to determine incentive
compensation payouts; (ii) if information submitted to a regulatory or a
reporting agency is untimely; or (iii) if the Bank does not





 
 
Page 5
 
January 2015
 




--------------------------------------------------------------------------------

FHLBSF 2015 EPUP – Plan Document


make appropriate progress in the timely remediation of examination, monitoring,
or other supervisory findings and matters requiring attention.




 
 
Page 6
 
January 2015
 




--------------------------------------------------------------------------------

FHLBSF 2015 EPUP – Plan Document


Section 5:    Payment of Awards
5.1
Final Awards, if any, will be paid in the taxable year of the Bank immediately
following the end of the Performance Period. Final Awards, if any, will be paid
to Participants no later than 60 days after the date on which the Board of
Directors’ approval of Final Awards, if any, becomes effective.

5.2
To be eligible for payment of a Final Award, a Participant must be employed with
the Bank in an eligible position at the end of the Performance Period (except as
otherwise provided in Section 5.4). Final Awards may, in the sole discretion of
the Board, be prorated for Participants promoted or hired into an eligible
position during the Performance Period, and for Participants who take a leave of
absence during the Performance Period.

5.3
In the event of a Participant’s voluntary or involuntary Termination of
Employment, death or Disability during a Performance Period, no award will be
made under the Plan except as provided under Section 5.4.

5.4
If a Participant incurs a Termination of Employment during a Performance Period
due to: (a) Retirement; (b) a termination by Participant for Good Reason; (c) a
termination by the Bank without Cause due to the elimination of an individual
job or position; (d) the elimination of one or more jobs or positions as a
result of a reduction in force or department reorganization; or (e) a
substantial job modification resulting in the incumbent being, in the judgment
of the Bank, unqualified for or unable to perform the revised job, then a pro
rata portion of a Plan Award may be paid for the portion of the Performance
Period during which the Participant was employed to the extent determined by the
Board that the Performance Metrics are satisfied.  Any payment of any Plan Award
pursuant to this Section 5.4 (a) through (d) will be made within 74 days of the
end of the Performance Period.  If a Participant incurs a Termination of
Employment during a Performance Period due to death or Disability, a Plan Award
will be paid for the portion of the Performance Period during which the
Participant was employed based on the assumption the Bank would have achieved
the Meets achievement level for the Performance Period.  Any payment of a Plan
Award due to Termination of Employment due to death or Disability shall be made
within 74 days of the date of the Participant’s Termination of Employment.  If a
Change in Control of the Bank occurs prior to the payment date of a Plan Award,
then a Final Award will be paid on a pro-rated basis based on the assumption the
Bank would have achieved the Performance Metrics at the Meets achievement level
for the Performance Period.  In the event of a Change in Control, payment of a
Final Award will be made in a single sum on the date on which the Change in
Control occurs; provided however, if a Participant is eligible for Retirement as
of the date of a Change in Control, then the Final Award of such Participant
shall be made no sooner than the earliest to occur of (i) a change in the
ownership or effective control of the Bank, or in the ownership of a substantial
portion of the assets of the Bank, as defined under Treasury Regulation Section
1.409A-3(i)(5); (ii) the Participant’s Termination of





 
 
Page 7
 
January 2015
 




--------------------------------------------------------------------------------

FHLBSF 2015 EPUP – Plan Document


Employment; or (iii) within 74 days of the end of the Performance Period.  For
purposes of this Section 5.4, the terms “Retirement,” “Good Reason,” “Cause” and
“Change in Control” shall have the meanings set forth in the Bank’s Executive
Incentive Plan effective January 1, 2017.In the event of: (a) a Termination of
Employment due to voluntary retirement after reaching normal retirement age as
defined in the Bank's Deferred Compensation Plan as then in effect, (b) death,
or (c) Disability during a Performance Period, a prorated award may be paid to
the Participant (or the Participant’s Personal Representative in the case of
death). The amount of any prorated award will be determined by the number of
months that the Participant was employed by the Bank and not on a leave of
absence during the Performance Period, divided by 36. An award paid under this
Section 5.4, if any, shall be paid in the taxable year of the Bank immediately
following the end of the Performance Period. These prorated awards, if any, will
be paid no later than 60 days after the date on which the Board of Directors’
approval of Final Awards, if any, becomes effective.
Section 6:    Plan Administration
6.1
The President has the sole responsibility for interpreting and administering the
Plan. The President's decisions regarding the construction, interpretation, and
administration of the Plan shall be final and binding on all parties.

6.2
The financial information necessary to measure performance during the
Performance Period will be determined by the President and reported to the
Board. The Board may direct the President to have the financial information
audited by the Bank’s internal or external auditors prior to submission to the
Board for purposes of determining Final Awards.

Section 7:    Miscellaneous
7.1
No right to an award is created under the Plan, and no right or interest in the
Plan or in any award is assignable or transferable, or subject to any lien or
encumbrance, either directly or indirectly, by operation of law or otherwise,
including levy, garnishment, attachment, pledge, or bankruptcy.

7.2
Participation in the Plan does not guarantee or create any right to continued
employment by the Bank, and the Bank reserves the right to dismiss any
Participant at any time. Participation in any one Performance Period does not
guarantee participation in any other Performance Period.

7.3
All awards to be paid under the Plan will be subject to all applicable
withholding taxes, including federal and state income taxes and employment
taxes. The Bank will withhold such taxes in accordance with applicable tax
regulations.





 
 
Page 8
 
January 2015
 




--------------------------------------------------------------------------------

FHLBSF 2015 EPUP – Plan Document


7.4
This Plan Document represents the final, exclusive and complete statement of the
terms of the Plan, and supersedes any and all prior or contemporaneous
understandings, representations, documents and communications of the Bank, the
Board or the Participants, whether oral or written, relating to Plan.

7.5
No payout or award from this Plan shall be included in the definition of “pay”
or “compensation” for purposes of any retirement benefit calculation, agreement,
or plan, whether qualified or nonqualified, maintained or sponsored by the Bank.

7.6
The Plan shall be construed in a manner that is consistent and compliant with,
or exempt from, Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and any regulations promulgated thereunder. Any provision that is
noncompliant with Section 409A of the Code is void or deemed amended to comply
with Section 409A of the Code. The Plan is to be construed as a totally
discretionary plan. This Plan shall be administered and interpreted to maximize
the short-term deferral exemption to Code Section 409A, and a Participant shall
not, directly or indirectly, designate the taxable year of an award payment
under this Plan. The portion of any payment under this Plan that is paid within
the short-term deferral period (within the meaning of Code Section 409A) shall
be treated as a short-term deferral and not aggregated with other payments. To
the extent applicable, any payment dates or events provided for in this Plan
shall be deemed to incorporate any “grace periods” within the meaning of Code
Section 409A. The Bank does not guarantee or warrant the tax consequences of the
Plan, and the Participants shall in all cases be liable for any taxes due with
respect to the Plan.



* * * *




 
 
Page 9
 
January 2015
 


